Citation Nr: 1214838	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1965 to February 1969.  He died in April 2007 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in pertinent part, denied the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 (West 2002).  The appellant's claim for service connection for the cause of the Veteran's death was also denied.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded the instant claim to allow a hearing to be conducted in June 2011.  The appellant testified before the undersigned at an October 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board notes that although the appellant initially filed claim for entitlement to service connection for the cause of the Veteran's death as well as a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 (West 2002), she indicted her objection to the denial of her claim under the provisions of 38 U.S.C.A. § 1151 (West 2002) only in her November 2007 notice of disagreement.  However, during the October 2011 hearing, the appellant and her representative clarified that she was seeking service connection for the cause of Veteran's death for purposes of receiving DIC, rather than benefits under 38 U.S.C.A. § 1151 (West 2002).  Ultimately, the appellant is seeking DIC benefits, and hence, the Board has jurisdiction over the claim, irrespective of the theory of entitlement.  Cf. Robinson v. Peake, 21 Vet. App. 545, 551 (2008) (explaining that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law").  The Board has restyled the instant claim to more accurately reflect the appellant's contentions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C.A. § 5103A(d) did not apply to claims for DIC based on service connection for the cause of death.  Instead, the provisions of 38 U.S.C.A. § 5103A(a) (West 2002) controlled when an opinion was necessary in a claim for service connection for the cause of death.  That section contains a general requirement that VA will make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim. 

The appellant has alleged that service connection for the cause of the Veteran's death is warranted as his service connected posttraumatic stress disorder (PTSD) resulted in dementia with episodic psychotic behavior.  His death certificate lists dementia with episodic psychotic behavior and hypothyroidism as the immediate causes of his death.  However, an April 2007 private autopsy report found that the Veteran died as a result of acute bilateral pneumonia.  A May 2007 letter to the appellant from the physician who conducted the autopsy offered assistance in amending the Veteran's death certificate to reflect the findings of the autopsy.  A December 2007 opinion from Dr. P. S., the Veteran's private treating physician, indicated that his death was caused by bilateral pneumonia and a possible staph infection.  In light of the above, a VA opinion is required to determine whether the Veteran's service connected PTSD contributed significantly or materially to cause his death.

In addition, while the appeal was pending, the Court of Appeals for Veterans Claims issued a decision with regard to the content of VCAA notices relevant to DIC claims under 38 U.S.C.A. § 1310.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include (1) a statement of the conditions (if any) for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected disability and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.  The appellant has not been provided with adequate notice under Hupp and adequate notice must be provided prior to the Board's further consideration of the claim for service connection for the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the appellant with a VCAA letter that includes an explanation as to the information or evidence needed to establish a claim for service connection, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter must include: (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the Veteran's cause of death based on the previously service connected disabilities; and (3) an explanation of the evidence and information required to substantiate a claim for the Veteran's cause of death claim based on a condition not yet service connected.

2.  Following the completion of the development listed in item numbered one, the RO/AMC should refer this claim to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's cause of death.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connection PTSD contributed significantly or materially to cause his death (e.g., his death was hastened or rendered him less capable of resisting the conditions that caused his death).  The examiner should specifically comment on the findings in the April 2007 autopsy report and the immediate causes of death listed on the Veteran's April 2007 death certificate.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

